Order entered December 16, 2019




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-19-00853-CV

              IN THE INTEREST OF S.L.M., A.L.M., AND H.P.M., CHILDREN

                     On Appeal from the 417th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 417-54002-2014

                                         ORDER
       Before the Court is appellant’s December 12, 2019 unopposed second motion for

extension of time to file his brief. We GRANT the motion to the extent we ORDER the brief be

filed no later than January 21, 2020.   We caution that further extension requests will be

disfavored.


                                                   /s/   ROBERT D. BURNS, III
                                                         CHIEF JUSTICE